E. G. Leach and Frankie Leach, Petitioners, v. Commissioner of Internal Revenue, RespondentLeach v. CommissionerDocket No. 17734United States Tax Court12 T.C. 20; 1949 U.S. Tax Ct. LEXIS 299; January 17, 1949, Promulgated *299 Decision will be entered for the petitioners.  Income Tax -- Deduction -- Travel Expense -- Home -- Temporary Employment -- Section 23 (a) (1) (A).  -- A man required to be at many different places for short indefinite periods is entitled to deduct the cost of his lodging while away from his home in pursuit of his trade.  James H. Hicks, Esq., for the petitioners.S. Earl Heilman, Esq., for the respondent.  Murdock, Judge.  MURDOCK*21  The Commissioner determined a deficiency of $ 131 in the income tax of the petitioners for 1945.  The only issue is whether the Commissioner erred in disallowing a deduction of $ 564 claimed as travel expense.FINDINGS OF FACT.The petitioners are husband and wife who filed a joint return for 1945 with the collector of internal revenue for the district of Alabama.The petitioners maintained a home at Florence, Alabama, in which they and their one infant child resided during 1945.  Florence had been their home for a number of years.The husband was employed during all of the year 1945 by a construction company to erect structural steel.  He had no station or regular place of employment during 1945.  His employment required him to be *300  away from Florence for 49 weeks during 1945 and to be for short periods, ranging from a few weeks to several months, at various places so remote from Florence that he had to rent lodging for himself at each place.  He could not move his wife and child to those places because of the shortness and indefiniteness of the duration of each job and the unavailability of accommodations.The cost of lodgings for himself while away from home in pursuit of his trade or business during 1945 was $ 564.  That amount was an ordinary and necessary expense of his trade during 1945.  The Commissioner disallowed a deduction for that amount.OPINION.The petitioner had no regular post of duty or place of regular employment during 1945 away from Florence which could be called his "home" or which he could be required to regard as his home for the purpose of section 23 (a) (1) (A).  None of the places at which he had temporary employment during that year was his "home." The expenses (lodging only) were unavoidable, reasonable, and necessary expenses while away from his "home" in pursuit of his trade.  The Commissioner erred.  .Decision will be*301  entered for the petitioners.